       2:21-cv-02583-BHH         Date Filed 08/19/21        Entry Number 8       Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION
                                    IN ADMIRALTY

                                                      Civil Action No.: 2:21-cv-02583-BHH
 IN THE MATTER OF THE PETITION
 CROSS STATE TOWING COMPANY, AS                       ORDER APPROVING STIPULATION
 OWNER OF TUG MISS SARAH AND                          FOR VALUE AND FOR COSTS,
 BARGE MRL74 FOR EXONERATION                          DIRECTING ISSUANCE OF NOTICE
 FROM OR LIMITATION OF LIABILITY                      AND RESTRAINING SUITS
 _____________________________________


       A Petition was filed on August 11, 2021 by Petitioners, Cross State Towing Company, as

owners of the Tug Miss Sarah (U.S. Coast Guard Official Number 290297) and the Barge MRL74

(U.S. Coast Guard Official Number 632115) (the “Vessels”), for Exoneration from or Limitation of

Liability pursuant to 46 U.S.C. §§ 30501-30512 and Rule F of the Supplemental Rules for Certain

Admiralty and Maritime Claims and Asset Forfeiture Actions, for any loss of life, bodily injury,

property damage and/or other loss arising out of the allision between the Vessels and the J. E.

McTeer Bridge in Beaufort County, South Carolina on or about February 11, 2021;

       Petitioner has plead plausible facts to state a claim for the relief requested;

       Petitioner further indicated that Tug Miss Sarah is worth $150,000.00, the Barge MRL74 is

worth $550,000.00 and there was $172,000.00 in freight pending, which was due and payable to

Petitioner at the time of the incident. Accordingly, the amount of the limitation fund to be

established for the benefit of any claimant is $872,000.00; and

       Petitioner has deposited with the Court as security for the benefit of claimants, a Letter of

Undertaking dated August 11, 2021, in the amount of $872,000.00, plus costs and interest at the rate

of six percent (6%) per annum.

                                                  1
2:21-cv-02583-BHH       Date Filed 08/19/21        Entry Number 8         Page 2 of 3




IT IS HEREBY ORDERED:

1.    The above-described Letter of Undertaking is hereby approved as security for the

      benefit of all claimants;

2.    The Court, upon motion, shall cause due appraisement of the value of Vessels after

      the incident, and/or the appropriate amount of the limitation fund, and may thereupon

      order said security increased or reduced if it finds the amount thereof insufficient or

      excessive;

3.    A notice shall be issued by the Clerk of this Court on the form filed herein to all

      persons or entities asserting claims with respect to which the Petition seeks

      exoneration or limitation admonishing them to file their respective claims with the

      Clerk of this Court in writing and to serve on the attorney for Petitioner a copy

      thereof on or before the November 1, 2021, or be barred from bringing such claims,

      and that if any claimant desires to contest either the right to exoneration from or the

      right to limitation of liability, any persons or entities shall file and serve on attorney

      for Petitioner an Answer to the Petition on or before said date, unless any persons or

      entities’ claim has included an Answer to the Petition, so designated, or be barred

      from bringing such action;

4.    The aforesaid notice shall be published by the Petitioner in The Post and Courier

      once a week for 4 successive weeks prior to the date fixed by the Court for the filing

      of claims as provided by Rule F;

5.    Copies of the notice shall also be mailed by Petitioner in accordance with Rule F to

      the state South Carolina Highway Department and any other potential claimants;


                                          2
      2:21-cv-02583-BHH         Date Filed 08/19/21       Entry Number 8        Page 3 of 3




       6.     The further prosecution of any and all actions, suits and proceedings already

              commenced and the commencement or prosecution hereafter of any and all suits,

              actions or proceedings, of any nature or description whatsoever, in any jurisdiction,

              and the taking of any steps and the making of any motion in such actions, suits or

              proceedings against Petitioner, the Vessels, or Petitioner’s property and its

              underwriters, excepting this action, to recover damages for in respect of any loss of

              life, bodily injury, property damage and/or other loss caused by or resulting from the

              incident, occasioned or incurred as a result of arising out of the allision between the

              Vessels and the J. E. McTeer Bridge in Beaufort County, South Carolina on or about

              February 11, 2021, as alleged in the Petition, be and they hereby are restrained,

              stayed and enjoined until a hearing and determination of this action; and

       7.     Service of this Order as a restraining order may be made through the U.S. Post Office

              by mailing a copy thereof to the persons restrained, or to their respective attorneys

              or, alternatively, by hand.



                                                      s/ Bruce Howe Hendricks
                                                     _______________________________
                                                     Bruce Howe Hendricks
                                                     UNITED STATES DISTRICT JUDGE

 August 19 2021
___________,
Charleston, South Carolina




                                                3
